DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-2, 6, 19 and 28) in the reply filed on 9/19/2022 is acknowledged.
Applicant indicated that Group II in the restriction requirement included claims 48 and 57, and alleged that they should be included in Group III instead of Group II. It is acknowledged that they were inadvertently included in Group II instead of Group III. Regardless, the claims of Groups II and III are withdrawn as non-elected subject matter.
Claims 3-5, 7-18, 20-27, 30, 33, 35-47, 49-56, 58-60, 62, 64-76, 78-79, 81-84, 88-89 and 92-102 have been canceled, claims 29, 31-32, 34, 48, 57, 61, 63, 77, 80, 85-87 and 90-91 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-2, 6, 19 and 28 have been considered on the merits. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 19 and 28 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Shepherd et al. (US PAT. 9,442,105) as evidenced by Knowles et al. (US PAT. 4,393,133).
Regarding claims 1 and 19, Shepherd et al. teach a three-dimensional, engineered, bioprinted liver tissue construct (Abstract; col.1, lines 35-44). The liver tissue construct of Shepherd et al. comprises parenchymal cells (i.e. hepatocytes or hepatocyte-like cells; col. 13, lines 54-68) and non-parenchymal cells such as endothelial cells, fibroblasts, mesenchymal cells, immune cells, Kupffer cells, etc. (col.1, lines 47-60).
Regarding claim 1, 6 and 28, Shepherd et al. teach that the engineered liver tissue comprises HepG2 cells (col. 22, lines 51-60), and HepG2 cells are derived from a patient with hepatocarcinoma according to Knowles et al. (Abstract; col.1, line 66 thru col. 2, line 17). Thus, the liver tissue of Shepherd et al. using HepG2 cells are considered from a subject having a liver disorder (i.e. cancer; hepatocarcinoma). Furthermore, Shepherd et al. teach the use of the liver tissue construct used to detect, quantify and study immunologic sampling by Kupffer and stellate cells including the effects of gram-negative or gram-positive antigen stimulated signaling from Kupffer or stellate cells to bordering hepatocytes (e.g. response to lipopolysaccharide (LPS)), or production of hepatotrophic viruses (HBV or HCV) or a parasite (e.g. Plasmodium spp.), etc. (col. 36, lines 1-14). These examples of usage require contacting the liver construct with LPS, HBV or HCV, or Plasmodium spp. Thus, one skilled in the art would have once envisaged that the resulting liver construct used in these examples would inherently exhibit at least one phenotypic characteristics of a liver disorder (i.e. inflammation, infection, etc.)
Regarding claim 2 directed to the phenotypic characteristics, as discussed above, the liver construct exposed to LPS, viruses or a parasite would exhibit inflammation. This is particularly true that the instant specification discloses that inflammation is produced by Kupffer cells when exposed to an agent such as LPS (para. [0050] of PGPub).
Thus, the reference anticipates the claimed subject matter. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 6, 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al. (supra) in view of Knowles et al. (supra) and Kanuri et al. (2013, Int. J. Mol. Sci)
Regarding claims 1 and 19, Shepherd et al. teach a three-dimensional, engineered, bioprinted liver tissue construct (Abstract; col.1, lines 35-44). The liver tissue construct of Shepherd et al. comprises parenchymal cells (i.e. hepatocytes or hepatocyte-like cells; col. 13, lines 54-68) and non-parenchymal cells such as endothelial cells, fibroblasts, mesenchymal cells, immune cells, Kupffer cells, etc. (col.1, lines 47-60).
Regarding claim 1, 6 and 28, Shepherd et al. teach that the engineered liver tissue comprises HepG2 cells (col. 22, lines 51-60), and HepG2 cells are derived from a patient with hepatocarcinoma according to Knowles et al. (Abstract; col.1, line 66 thru col. 2, line 17). Thus, the liver tissue of Shepherd et al. using HepG2 cells are considered from a subject having a liver disorder (i.e. cancer; hepatocarcinoma). 
Furthermore, Shepherd et al. teach the use of the liver tissue construct used to detect, quantify and study immunologic sampling by Kupffer and stellate cells including the effects of gram-negative or gram-positive antigen stimulated signaling from Kupffer or stellate cells to bordering hepatocytes (e.g. response to lipopolysaccharide (LPS)), or production of hepatotrophic viruses (HBV or HCV) or a parasite (e.g. Plasmodium spp.), etc. (col. 36, lines 1-14). These examples of usage require contacting the liver construct with LPS, HBV or HCV, or Plasmodium spp. Thus, it would have been obvious to a person skilled in the art to expose the liver construct of Shepherd et al. to LPS, hepatotrophic viruses or hepatic parasites in order to study the effects of these agents, and by doing so the resulting liver construct would mimic liver disorders such as infection causing inflammation. 
Assuming arguendo even if it is considered that Shepherd et al. do not teach these limitation directed the phenotype characteristic of a liver disease (claim 1), the phenotype being lipid accumulation, oxidative stress, inflammation, fibrosis, etc. (claim 2), the liver disorder being NAFLD (claim 6) or hepatocytes being from a subject with a liver disorder (claim 28), however, it is well known in the art that in vitro model of liver disease utilizes patient-derived hepatocytes. Kanuri et al. teach in vivo and in vitro models of non-alcoholic fatty liver disease (NAFLD), and it is evident that in vitro model would utilize hepatocytes or other non-parenchymal cells (Kupffer cells/stellate cells/iNKT cells) from NAFLD patients (see p.11972, 5.6. In Vitro Models for NAFLD; Table 3). 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to use hepatocytes and/or non-parenchymal cells derived from patients with NAFLD in the liver tissue construct of Shepherd et al. as the use of patient-derived hepatocytes would represent/mimic a disease condition of NAFLD as an in vitro model with a reasonable expectation of success. This would be consistent with the intended use of the liver construct of Shepherd et al. for various screening/drug testing, etc. Since hepatocytes and other non-parenchymal cells are derived from patients with NAFLD, the liver construct formed with the patient-derived cells would exhibit at least one phenotype of NAFLD, and Kanuri et al. teach that lipid accumulation, inflammation, oxidative stress, fibrosis, ballooning of hepatocytes, steatosis, etc. are some of pathological conditions of NAFLD (Abstract; p.11966, 1st para.).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6, 19 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,222,932 in view of Kanuri et al. (supra). 
The claims of the ‘932 patent are directed to an engineered, 3D liver tissue construct comprising parenchymal cells comprising hepatocytes or hepatocyte-like cells and non-parenchymal cells comprising fibroblast, mesenchymal cells, immune cells, Kupffer cells, etc. While the claims of the ‘932 patent do not particularly disclose that the liver tissue construct exhibits at least one phenotype characteristic of a liver disorder, type of the liver disorder, or the hepatocytes are from a subject with a liver disorder. However, it is known in the art that in vitro model for liver disorders such as NAFLD utilize hepatocytes or other non-parenchymal cells (e.g. Kupffer cells or stellate cells) derived from patient with NAFLD. Thus, it would have been obvious to a person skilled in the art to prepare the liver tissue construct using hepatocytes or Kupffer/stellate cells derived from patients with NAFLD with a reasonable expectation of success. By doing so, the liver construct comprising hepatocytes and/or Kupffer/stellate cells from NAFLD patients would inherently exhibit at least one phenotype of NAFLD.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1631